Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 21, 2021

The Court of Appeals hereby passes the following order:

A21D0371. MARLON JARRIEL MCKOY v. THE STATE.

      On February 2, 2021, the trial court entered an order denying Marlon Jarriel
McKoy’s extraordinary motion for new trial. On May 4, 2021, McKoy filed in the
Georgia Supreme Court a “Petition of Certiorari” challenging the trial court’s order.
The Supreme Court docketed the filing as an application for discretionary review,
found no apparent basis for the exercise of its jurisdiction, and transferred the
application to this Court. See Case No. S21D1044 (May 27, 2021). We lack
jurisdiction to consider McKoy’s application because it is untimely.
      An application for discretionary appeal must be filed within 30 days after entry
of the appealable decision or judgment at issue. See OCGA § 5-6-35 (d). McKoy’s
petition was filed 91 days after the trial court denied his motion. “The requirements
of OCGA § 5-6-35 are jurisdictional and this [C]ourt cannot accept an appeal not
made in compliance therewith.” Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989).
      Accordingly, the application is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/21/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                            , Clerk.